Case 1:19-cv-22208-KMW Document 20 Entered on FLSD Docket 07/26/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE.
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 1:19-22208-CTV-WILLIAMS

FERNANDO CATANIA,
Plaintiff,
vs,

DEZERLAND PARK LLC

Defendants.
/

NOTICE OF FILING
PROPOSED ORDER SCHEDULING MEDIATION

Plaintiff, FERNANDO CATANIA, by and through his undersigned counsel, hereby

respectfully files the attached proposed Order scheduling mediation in this matter.

Dated this 26" of July 2019

Respectfully submitted,

‘sf Jason S. Remer
Jason 8. Remer
Fla. Bar No. 165580

Remer & Georges-Pierre, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130

(305) 416-5000- Telephone

(305) 416-5005- Facsimile

 
Case 1:19-cv-22208-KMW Document 20 Entered on FLSD Docket 07/26/2019 Page 2 of 2

CERTIFICATE OF SERVICE.

I hereby certify that on this 7/26/19 | electronically filed the foregoing document with the
Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record or pro se parties identified on the attached Service List in the manner
specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.

Jason S$. Remer
Fla. Bar No. 165580

SERVICE LIST

Edward Diaz, Esq.

Holland & Knight

701 Brickell Avenue, #2600
Miami, FL 33131
305-374-8500

bdbward diavahklaw.com

Counsel for Defendants

 
